DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in response to the applicant’s reply filed March 9, 2021.   In the applicant’s reply; claims 1-12 were amended.  Claims 1-12 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on March 9, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on December 24, 2021.
Applicant’s amendments overcome the objection to the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-12 under 35 U.S.C. 112 sixth paragraph, and the rejection is hereby withdrawn. 

Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection, presented below, necessitated by applicant’s amendments. 




35 U.S.C. § 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-12 recite amended features directed towards “overlying the defect image on an image based on the output image data”. The written disclosure does not provide any support for overlying, or overlaying in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPub US 2008/0013848 A1, hereby referred to as “Wu”) in view of Shang (US PGPub US 2007/0024664 A1), hereby referred to as “Shang”.

Consider Claims 1, 11 and 12. 
Wu teaches: 
1. An image processing apparatus comprising: / 11. A print system comprising:  / 12. A non-transitory computer readable medium storing a program causing a computer to execute the program to: (Wu: abstract, [0046]-[0055], Figures 1-2, [0046] With reference to FIG. 1, a functional block diagram of an exemplary system 10 for detection of print quality defects is shown. The system 10 includes an image data source 12, an image rendering device or "printer" 14, an image capturing device or "sensor" 16, an image processing device 18, a controller 20, and a memory 22, all appropriately connected by one or more control and/or data buses 24)
1. a memory and a processor, wherein the memory is configured for storing a program, and the processor is configured to execute the program to: / 11. a printer configured to form an output image on a recording material by using an output image data; and an image processing apparatus comprising a memory and a processor, wherein the memory is configured for storing a program, and the processor is configured to execute the program to:  (Wu: [0046]-[0047], Figure 1, [0046] With reference to FIG. 1, a functional block diagram of an exemplary system 10 for detection of print quality defects is shown. The system 10 includes an image data source 12, an image rendering device or "printer" 14, an image capturing device or "sensor" 16, an image processing device 18, a controller 20, and a memory 22, all appropriately connected by one or more control and/or data buses 24.)
1. create output image data to be used / 11. create the output image data by using original image data input from an outside; 12. create output image data to be used (Wu: S102-S106, Figure 2, [0061]-[0063], [0048] The image rendering device 14 may be a printer or other device capable of rendering an image on a tangible medium or an electronic medium. A printer, as used herein, can include any device for rendering an image on print media 26, such as a copier, laser printer, bookmaking machine, facsimile machine, or a multifunction machine. Print media can be a physical sheet of paper, plastic, or other suitable physical print media substrate for images. A print job or document is normally a set of related sheets, usually one or more collated copy sets copied from a set of original print job sheets or electronic document page images, from a particular user, or otherwise related. The operation of applying images to print media, for example, graphics, text, photographs, etc., is generally referred to herein as printing or marking.)
1. a printer forming an output image on a recording material by using original image data input from an outside; (Wu: S108-S116, Figure 2, [0061]-[0063], [0051] The image capturing device 16 may be a device such as a camera, a scanner, or any device capable of capturing the rendered image in electronic form. The image capturing device 16 is arranged to provide image data 27 of the captured image to the processing device18. The image capturing device may employ color sensors which are based on the three primary colors (i.e.; red, green, and blue). Light reflected from an image or object is filtered or refracted according to its wavelength. Light sensors such as photodiodes and photo transistors or charge coupled devices are positioned to receive the filtered or refracted light. The sensors generate signals according to the intensity of the light that reaches them. Some sensors report these color signals in terms of red, green and blue intensities. Other sensors include processing elements for converting the received intensities into values in a device independent color space, such as L *, a*, b*. In either case, these color sensors report color measurements in three dimensions (e.g., R, G, B or L *, a*, b*). The captured image data and/or original image data may be converted to a common color space for image defect detection. For example, the original image L *, a*, b* data may be converted to R, G, B values or the sensor R, G, B data may be converted to L*, a*, b* values. [0059] The original input data 25 (or low resolution original image data), may be converted to a form that is recognized by image processing algorithms stored in the memory 22 (step S108) (may be omitted for method B).)
1. acquire a defect image based on defect position data related to a position of a defect on the recording material which is attributable to the printer; / 11. acquire a defect image based on defect position data related to a position of a defect on the recording material which is attributable to the printer; / 12. acquire a defect image based on defect position data related to a position of a defect on the recording material which is attributable to the printer; (Wu: S128, Figure 2, [0061]-[0063], [0052] The processing device 18 may be a device such as a computer system, a processor, or other device capable of manipulating and/or analyzing image data. The processing device 18 receives the original image data from the image data source 12 and the captured data from the image capturing device 18. The processing device 18 executes instructions for performing the method of detecting defects, illustrated in FIG. 2, and described in further detail below. In general, these instructions include instructions for retrieving a captured image, de-skewing the captured image, determining one-dimensional profiles, optionally comparing the one dimension profiles with reference profiles derived from the original image, identifying from the profiles, evidence of image defects, such as evidence of periodic nature of the image, and identifying those frequencies which have high correlations which are likely to indicate banding.[0059] At step S110, the controller optionally instructs the processing device 18 to analyze the image to determine whether it is suitable for detection of defects. This step may be performed at an earlier stage if the processing capability exists. [0060]-[0061]) 
output display image data to be used for display on a screen of a display by using the output image data and the defect position data. / 11. and output display image data to be used for display on a screen of a display by using the output image data and the defect position data. / 12. and output display image data to be used for display on a screen of a display by using the output image data and the defect position data. (Wu: Figure 2, S132, [0061]-[0063], [0063] If the processing device 18 determines that a defect state exists which is outside a selected operating range, the controller 20 may initiate one or more defect reducing measures. Such measures may include one or more of: modifying scheduling of print jobs to redirect sensitive print jobs to a printer which is within or closer to the selected operating range (step S130), notifying the customer (e.g., via a display or audible alarm) (step S132), and modifying the stored TRCs to reduce the defect in subsequently rendered images (step S134). Other defect reducing measures may include determining a cause of the defect using appropriate diagnostic techniques (S136). The method ends step S138 (or returns automatically to step S106 after a predetermined interval, such as a preselected time interval or number of pages).)
Wu does not teach:  1/11/12. output display image data to be used for display on a screen of a display  by overlying the defect image on an image based on the output image data 
Shang teaches: 
1. An image processing apparatus comprising: / 11. A print system comprising:  / 12. A non-transitory computer readable medium storing a program causing a computer to execute the program to: (Shang abstract, A system for concurrent inkjet printing and defect inspection is provided. The system includes at least one print head adapted to deposit ink on a Substrate, at least one imaging device adapted to Scan the Substrate, and a controller adapted to receive image data scanned by the imaging device during printing, determine if there are any printing defects on the Substrate utilizing the processed image data, and transmit a control signal indicating a disposition of the Substrate. The imaging device is adapted to scan the Substrate during each print pass.)
1. a memory and a processor, wherein the memory is configured for storing a program, and the processor is configured to execute the program to: / 11. a printer configured to form an output image on a recording material by using an output image data; and an image processing apparatus comprising a memory and a processor, wherein the memory is configured for storing a program, and the processor is configured to execute the program to: (Shang: [0022]-[0029], Figure 2)
1/11/12. output display image data to be used for display on a screen of a display  by overlying the defect image on an image based on the output image data (Shang: abstract, [0029]-[0033], Figure 2, [0034] The steps of depositing ink on a substrate and scanning the Substrate may occur serially or concurrently in accordance with the system described above. That is, as a print head 102-106 is depositing ink on the substrate, an imaging system 110-118 may be scanning the Substrate for print defects. [0035] Following step 406, imaging systems 110-118 and/or imaging system controller 120 may process the scanned images in step 408. Processing the scanned image may include recording defect rates, locations, and/or conditions, identifying known types of defects using pattern recognition algorithms, determining severity and/or acceptability)
It would have been obvious before the effective filing date of the claimed invention to modify Wu’s method and system for defect detection in printed materials with Shang’s printer for concurrent defect detection to one of ordinary skill in the art to more accurately detect 

Consider Claim 2. The combination of Wu and Shang teaches: The image processing apparatus according to claim 1, wherein the processor creates the output image data by performing processing related to disposition of the output image on the recording material with respect to the original image data. (Wu: S102-S106, Figure 2, [0061]-[0063], [0048] The image rendering device 14 may be a printer or other device capable of rendering an image on a tangible medium or an electronic medium. A printer, as used herein, can include any device for rendering an image on print media 26, such as a copier, laser printer, bookmaking machine, facsimile machine, or a multifunction machine. Print media can be a physical sheet of paper, plastic, or other suitable physical print media substrate for images. A print job or document is normally a set of related sheets, usually one or more collated copy sets copied from a set of original print job sheets or electronic document page images, from a particular user, or otherwise related. The operation of applying images to print media, for example, graphics, text, photographs, etc., is generally referred to herein as printing or marking.)

Consider Claim 3. The combination of Wu and Shang teaches: The image processing apparatus according to claim 1, further comprising a processor receiving an instruction to prohibit formation of the output image after the processor outputs the display image data. (Wu: Figure 2, S130, [0061]-[0063], [0063] If the processing device 18 determines that a defect state exists which is outside a selected operating range, the controller 20 may initiate one or more defect reducing measures. Such measures may include one or more of: modifying scheduling of print jobs to redirect sensitive print jobs to a printer which is within or closer to the selected operating range (step S130), notifying the customer (e.g., via a display or audible alarm) (step S132), and modifying the stored TRCs to reduce the defect in subsequently rendered images (step S134). Other defect reducing measures may include determining a cause of the defect using appropriate diagnostic techniques (S136). The method ends step S138 (or returns automatically to step S106 after a predetermined interval, such as a preselected time interval or number of pages).)

Consider Claim 4. The combination of Wu and Shang teaches: The image processing apparatus according to claim 3, wherein the processor further receives an instruction to allow formation of the output image after the processor outputs the display image data. (Wu: Figure 2, S134, [0061]-[0063], [0063] If the processing device 18 determines that a defect state exists which is outside a selected operating range, the controller 20 may initiate one or more defect reducing measures. Such measures may include one or more of: modifying scheduling of print jobs to redirect sensitive print jobs to a printer which is within or closer to the selected operating range (step S130), notifying the customer (e.g., via a display or audible alarm) (step S132), and modifying the stored TRCs to reduce the defect in subsequently rendered images (step S134). Other defect reducing measures may include determining a cause of the defect using appropriate diagnostic techniques (S136). The method ends step S138 (or returns automatically to step S106 after a predetermined interval, such as a preselected time interval or number of pages).)

Consider Claim 5. The combination of Wu and Shang teaches: The image processing apparatus according to claim 3, wherein the processor further receives an instruction to prompt inspection of the printer after the processor outputs the display image data. (Wu: Figure 2, S134, [0061]-[0063], [0063] If the processing device 18 determines that a defect state exists which is outside a selected operating range, the controller 20 may initiate one or more defect reducing measures. Such measures may include one or more of: modifying scheduling of print jobs to redirect sensitive print jobs to a printer which is within or closer to the selected operating range (step S130), notifying the customer (e.g., via a display or audible alarm) (step S132), and modifying the stored TRCs to reduce the defect in subsequently rendered images (step S134). Other defect reducing measures may include determining a cause of the defect using appropriate diagnostic techniques (S136). The method ends step S138 (or returns automatically to step S106 after a predetermined interval, such as a preselected time interval or number of pages).)

Consider Claim 6. The combination of Wu and Shang teaches: The image processing apparatus according to claim 4, wherein the processor further receives an instruction to prompt inspection of the printer after the o processor outputs the display image data. (Wu: Figure 2, S136, [0061]-[0063], [0063] If the processing device 18 determines that a defect state exists which is outside a selected operating range, the controller 20 may initiate one or more defect reducing measures. Such measures may include one or more of: modifying scheduling of print jobs to redirect sensitive print jobs to a printer which is within or closer to the selected operating range (step S130), notifying the customer (e.g., via a display or audible alarm) (step S132), and modifying the stored TRCs to reduce the defect in subsequently rendered images (step S134). Other defect reducing measures may include determining a cause of the defect using appropriate diagnostic techniques (S136). The method ends step S138 (or returns automatically to step S106 after a predetermined interval, such as a preselected time interval or number of pages).)

Consider Claim 7. The combination of Wu and Shang teaches: The image processing apparatus according to claim 1, further comprising a storage unit storing a plurality of defect position data different in acquisition time, wherein the acquisition unit acquires defect position data with a latest acquisition time from the plurality of defect position data stored in the storage unit. (Wu: Figure 2, [0061] The captured image may be de-skewed by the processing device (step S120) either before or after reducing the resolution. At step S122, the processing device generates 1DPs for the (optionally de-skewed and reduced resolution) captured image from sets of data which are aligned in the same direction. At step S124, similar 1DPs may be generated for the original (optionally reduced resolution) image, at the same resolution and in the same direction as for the captured image. At step S126, one-dimensional difference profiles are generated by aligning each captured 1PD (derived from the captured image) with a corresponding one of the reference 1DPs (derived from the original image), and subtracting the reference 1DPs from the corresponding captured image 1DPs (steps S124 and S126 are omitted in method B), [0062] At step S128, the 1DPs generated in step S122 (method B) or difference !DPs obtained in step S126 (method A) are analyzed for periodic behavior indicative of image defects. The processing device may determine a defect state of the printer 14, 14' based on the analysis.)

memory stores the type of the recording material, setting of the printer, and the defect position data attributable to the printer in association. (Wu: S102-S106, Figure 2, [0061]-[0063], [0048] The image rendering device 14 may be a printer or other device capable of rendering an image on a tangible medium or an electronic medium. A printer, as used herein, can include any device for rendering an image on print media 26, such as a copier, laser printer, bookmaking machine, facsimile machine, or a multifunction machine. Print media can be a physical sheet of paper, plastic, or other suitable physical print media substrate for images. A print job or document is normally a set of related sheets, usually one or more collated copy sets copied from a set of original print job sheets or electronic document page images, from a particular user, or otherwise related. The operation of applying images to print media, for example, graphics, text, photographs, etc., is generally referred to herein as printing or marking. [0061], [0066])

Consider Claim 9. The combination of Wu and Shang teaches: The image processing apparatus according to claim 1, wherein the processor determines a mode for displaying a position of the defect by using disposition of the output image in the output image data and a position of the defect in the defect position data. (Wu: Figure 2, [0061] The captured image may be de-skewed by the processing device (step S120) either before or after reducing the resolution. At step S122, the processing device generates 1DPs for the (optionally de-skewed and reduced resolution) captured image from sets of data which are aligned in the same direction. At step S124, similar 1DPs may be generated for the original (optionally reduced resolution) image, at the same resolution and in the same direction as for the captured image. At step S126, one-dimensional difference profiles are generated by aligning each captured 1PD (derived from the captured image) with a corresponding one of the reference 1DPs ( derived from the original image), and subtracting the reference 1DPs from the corresponding captured image 1DPs (steps S124 and S126 are omitted in method B), [0062] At step S128, the 1DPs generated in step S122 (method B) or difference !DPs obtained in step S126 (method A) are analyzed for periodic behavior indicative of image defects. The processing device may determine a defect state of the printer 14, 14' based on the analysis.)

Consider Claim 10. The combination of Wu and Shang teaches: The image processing apparatus according to claim 9, wherein the processor determines a mode for displaying a position of the defect by using the type of the output image in the output image data and a position of the defect in the defect position data. (Wu: Figure 2, S132, [0061]-[0063], [0063] If the processing device 18 determines that a defect state exists which is outside a selected operating range, the controller 20 may initiate one or more defect reducing measures. Such measures may include one or more of: modifying scheduling of print jobs to redirect sensitive print jobs to a printer which is within or closer to the selected operating range (step S130), notifying the customer (e.g., via a display or audible alarm) (step S132), and modifying the stored TRCs to reduce the defect in subsequently rendered images (step S134). Other defect reducing measures may include determining a cause of the defect using appropriate diagnostic techniques (S136). The method ends step S138 (or returns automatically to step S106 after a predetermined interval, such as a preselected time interval or number of pages).)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


June 1, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662